Citation Nr: 1048468	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
bilateral legs, claimed as arthritis.

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to an initial disability rating in excess of 10 
percent for a bilateral planovalgus flat feet with plantar 
fasciitis (hereafter foot disorder).

4.  Entitlement to an initial compensable rating for allergic 
rhinitis with recurrent sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 
1988 with reserve service thereafter in the Army National Guard 
from September 1988 to April 1996. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the RO in North 
Little Rock, Arkansas which, in pertinent part, granted service 
connection for a bilateral foot disorder and assigned a 10 
percent rating, granted service connection for allergic rhinitis 
with recurrent sinusitis and assigned a noncompensable rating, 
and denied service connection for a disability of the bilateral 
legs and a skin disorder. 

The Veteran testified at an April 2010 Board hearing before the 
undersigned.  A transcript of the hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have arthritis of the legs or any other 
disability of the legs that manifested in service or otherwise 
been shown to be related to service.

2.  The Veteran's current skin disorder, which has been diagnosed 
as acne, did not manifest in service and has not otherwise been 
shown to be related to service. 


3.  The Veteran's bilateral foot disorder is manifested by mild 
degenerative changes, pain, and slight abnormal weightbearing.

4.  The Veteran's rhinitis is not manifested by polyps or by 
greater than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side. 

5.  The competent and credible evidence of record does not 
establish that the Veteran has had at least one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
antibiotic treatment or at least three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge. 


CONCLUSIONS OF LAW

1.  A disability of the bilateral legs was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  A skin disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

3.  The criteria for an initial rating in excess of 10 percent 
for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5276 (2010).

4.  The criteria for an initial compensable rating for allergic 
rhinitis with recurrent sinusitis are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6510-
6514, 6522 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a).  Informing the 
claimant of what evidence is necessary to substantiate the claim 
requires notice of these five elements in claims for service 
connection as well as appeals disputing the initial rating 
assigned.  See id. at 486; see also Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008) (holding that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been proven and therefore section 5103(a) 
notice is no longer required because the purpose that the notice 
is intended to serve has been fulfilled). See id.  
 
Here, prior to the initial rating decision in this matter, a 
September 2007 letter informed the Veteran of all five elements 
of service connection, gave examples of the types of evidence the 
Veteran could submit in support of his claim, and provided notice 
of the Veteran's and VA's respective responsibilities for 
obtaining such evidence.  Therefore, the Board concludes that the 
duty to notify has been satisfied. 

The Board notes that at the April 2010 Board hearing, the Veteran 
argued that a bony lesion in her left knee was secondary to her 
service-connected foot disorder.  As the Veteran had not 
previously argued this theory of her claim, the VCAA notice 
letter did not inform the Veteran of what was required to 
establish a claim for service connection on a secondary basis.  
However, the Veteran's statements make it clear that she knew 
that the evidence must show that her service-connected foot 
disorder caused or aggravated the bony lesion in her left knee.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121-22 (2005), rev'd 
on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding, in pertinent part, that any notice defect is 
cured by actual knowledge demonstrated on the part of the 
claimant).  Accordingly, the Board finds that the Veteran has not 
been prejudiced by any lack of notice with respect to 
establishing a claim for service connection on a secondary basis.  
See id.; see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704-06 
(2009) (holding that whether prejudice exists is determined based 
on the specific facts of each case). 

The VCAA further provides that VA has a duty to assist the 
claimant in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting her in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  In this 
regard, the Veteran identified treatment for a sprain by a Doctor 
Dodson at a medical clinic in Pine Bluff, Arkansas.  Accordingly, 
the Veteran's treatment records at this office were requested in 
September 2007 and February 2008.  Doctor Dodson responded in a 
May 2008 letter that records for the Veteran could not be located 
and there was no indication that she had ever been a patient at 
this facility.  A June 2008 report of contact note reflects that 
the Veteran informed the RO that she received a letter from the 
clinic letting her know that it did not have her records.  Thus, 
it is clear that the Veteran knew of VA's inability to obtain 
these records.  The Veteran has not identified any other 
outstanding records that she wanted VA to obtain or that she felt 
were relevant to the present claims.  The Board concludes that 
the duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In addition, with regard to the 
evaluation of a disability, where the evidence of record does 
not reflect the current state of the veteran's disability, a new 
VA examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

Here, the RO provided the Veteran with appropriate examinations 
of her legs, feet, and sinuses in January 2008.  The Board finds 
that the VA examinations obtained in this case are adequate for 
decision-making purposes.  With respect to the examination of the 
Veteran's legs, the examiner reviewed the claims file, took a 
detailed reported history from the Veteran, and performed a 
thorough examination which included X-ray studies.  The examiner 
concluded that the Veteran did not have arthritis.  Rather, the 
examiner found that the Veteran's diffuse pain in her legs was 
most likely due to restless leg syndrome or periodic limb 
movement disorder.  The examiner stated that by the Veteran's own 
admission, this pain had only been present for ten years.  The 
Board finds that this opinion is sufficient upon which to base a 
decision as it is grounded in the clinical findings made on 
examination, is consistent with the evidence of record, and 
provides enough information for the Board to render a decision on 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Accordingly, for the foregoing reasons, the Board finds 
that this examination is adequate.  See Barr, 21 Vet. App. at 
312.  

The Board notes that at the April 2010 Board hearing, the Veteran 
stated that the VA examiner informed her that her leg problems, 
including a bony spur at the proximal aspect of the left fibula, 
was caused or aggravated by her foot disorder.  However, the 
examination report does not reflect such findings.  As there is 
no other evidence of record pertaining to service connection on a 
secondary basis apart from the Veteran's statement at the April 
2010 Board hearing regarding the January 2008 VA examination, 
which is contradicted by the examination report itself, the Board 
finds that the Veteran's statement is not credible and thus there 
is no need to obtain a VA examiner's opinion on this theory of 
the claim.  See McLendon, 20 Vet. App. at 83; see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining 
whether lay evidence is satisfactory, the Board may properly 
consider, among other things, its consistency with other evidence 
submitted on behalf of the Veteran).  

With respect to the evaluation of the Veteran's allergic rhinitis 
with recurrent sinusitis, the Board finds that the examination 
report is adequate for rating purposes as the examiner reviewed 
the claims file, took a detailed reported history from the 
Veteran, performed a thorough examination including an X-ray 
study, and described the Veteran's disability in sufficient 
detail for the Board's decision on this claim to be a fully 
informed one.  Ardison v. Brown 6 Vet. App. 405, 407 (1994) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Thus, 
the Board concludes that the examination of the Veteran's sinus 
problems is adequate upon which to base a decision.  Barr, 21 
Vet. App. at 312.   

With respect to the examination of the Veteran's feet, the Board 
notes that the examiner did not review the claims file as it was 
not available.  However, service connection for the Veteran's 
bilateral planovalgus with plantar fasciitis has already been 
granted and thus the only issue was the evaluation of the 
severity of the Veteran's foot disorder rather than its history 
or etiology.  Moreover, there are no other post-service treatment 
records or examination reports in the file reflecting treatment 
for the Veteran's feet.  Thus, a review of the claims file would 
not have aided the examiner in assessing the severity of the 
Veteran's foot disorder over a period of time.  As the examiner 
took a detailed reported history from the Veteran, performed a 
thorough examination which included X-ray studies and range of 
motion tests, and described the Veteran's foot disorder in 
sufficient detail for the Board's decision regarding the proper 
evaluation of this disability to be a fully informed one, the 
Board finds that this examination is adequate.  See Ardison, 6 
Vet. App. at 407; Barr, 21 Vet. App. at 312.  

There is no evidence suggesting that there has been a material 
change in the severity of the Veteran's allergic rhinitis with 
recurrent sinusitis or bilateral foot disorder since she was last 
examined in January 2008.  38 C.F.R. § 3.327(a).  The Veteran has 
not stated that her symptoms have become worse since January 2008 
or submitted medical evidence showing an increase in severity of 
these disabilities.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See VAOPGCPREC 
11-95 (April 7, 1995).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion has been met with regard to these claims.  38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that a VA examination of the Veteran's skin 
disorder has not been provided.  In McLendon, 20 Vet. App. at 83, 
the Court held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  

Here, as will be discussed in more detail below, the only skin 
disorder established during the pendency of this claim is acne, 
as reflected uniformly by a number of private treatment records 
dated from 2006 to 2008.  The Veteran has not stated and the 
service treatments do not show that the Veteran's acne manifested 
in service.  Indeed, apart from a one-time diagnosis of a rash 
from poison ivy in June 1989, there is no credible evidence of 
any skin disorder in service.  While the Veteran argues that her 
current skin disorder is related to the poison ivy rash in 
service, the Board finds that this is a determination that is 
medical in nature as it cannot be based on lay observation alone.  
See, e.g., Barr, 21 Vet. App. at 309.  The Veteran, as a lay 
person, does not have the medical training or experience to 
render a competent opinion as to whether her acne is related to 
the poison ivy rash in service.  See id; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the Veteran's 
statement is not probative with respect to this issue.  See Layno 
v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order 
for testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration).  
Accordingly, the Board finds that there is no evidence 
establishing an "in-service event, injury or disease," which 
would support service incurrence or aggravation of the Veteran's 
acne.  See McLendon, 20 Vet. App. at 83.  Thus, the second 
McLendon element is not met and a VA examination is not needed in 
order to decide this claim.  See id.  

Based on the foregoing, the Board finds that VA has discharged 
its duty to assist with respect to providing adequate VA 
examinations when appropriate, and that no additional 
examinations are warranted. 

As noted above, in April 2010 the Veteran testified at a Board 
hearing before the undersigned.  Under 38 C.F.R. § 3.102(c)(2) 
(2010), it is the responsibility of the hearing officer to 
explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position.  In Bryant v. Shinseki, 23 
Vet. App. 488, 491-93 (2010), the Court held that the hearing 
officer's duties under 38 C.F.R. § 3.102(c)(2) are twofold.  
First, the hearing officer must explain fully the issues still 
outstanding that are relevant and material to substantiating the 
claim by explicitly identifying them for the claimant.  Id. at 
496.  Second, the hearing officer must suggest that a claimant 
submit evidence on an issue material to substantiating the claim 
when such evidence is missing from the record or when the 
testimony at the hearing raises an issue for which there is no 
evidence in the record.  Id. at 496-97. 

Here, the outstanding issues have been whether the Veteran's 
disability of the legs and skin disorder were incurred in or 
related to service and whether the Veteran's bilateral foot 
disorder and allergic rhinitis with recurrent sinusitis meet the 
schedular criteria for higher evaluations.  In Bryant, 23 Vet. 
App. at 497, the Court held that a hearing officer's inquiries 
regarding the existence of a current disability and a nexus to 
service did not equate to explaining that these issues were 
material to substantiating the claim.  In the present case, 
although the Board asked questions of the claimant pertaining to 
the outstanding issues, the Veteran was not told directly that a 
nexus to service had to be established with respect to the 
service connection claims, and that the evidence needed to show 
that the criteria for a higher rating were met or approximated 
with respect to the increased rating claims.  However, for the 
following reasons, the Board finds that the Veteran has not been 
prejudiced by this error.  See Mclechick v. Mansfield, 503 F.3d 
1340, 1346 (Fed. Cir. 2007) (holding that the Court must review 
the record to take due account of the rule of prejudicial error); 
Shinseki v. Sanders, 129 S. Ct. at 1704-05 (holding that the 
assessment of whether prejudicial error exists is based on the 
specific facts of each case).  

In Bryant, 23 Vet. App. at 498-99, the Court held that although 
the hearing officer did not explicitly lay out the material 
issues, the purpose of 38 C.F.R. § 3.102(c)(2) had been fulfilled 
because the record reflected that these issues were developed by 
VA, including the provision of a VA medical examination report, 
and there was no indication that the appellant had any additional 
information to submit.  Here, the Veteran's claims have been 
fully developed, to include obtaining the Veteran's service 
treatment records and post-service treatment records and 
providing VA medical examinations with respect to the Veteran's 
disabilities of the bilateral legs, feet, and sinuses.  For the 
reasons discussed above, the Board finds that a VA examination is 
not required with regard to the Veteran's skin disorder.   The 
Veteran has not identified any additional information or evidence 
relevant to these claims.  Thus, the outcomes of these claims 
have not been affected by any failure to explicitly identify the 
outstanding issues and therefore no prejudice exists.  See id; 
Mayfield, 19 Vet. App. at 115-16. 

By the same token, the Board finds that there has been no 
prejudicial error with respect to the duty to suggest evidence 
that may have been overlooked.   The Veteran had an opportunity 
to present testimony at the hearing regarding her disabilities, 
including her reasons for believing that they were related to 
service or warranted higher evaluations.  Neither the Veteran nor 
her representative identified any evidence that had not already 
been associated with the claims file.  The Board notes that the 
Veteran did raise for the first time the issue of service 
connection on a secondary basis.  In this regard, the Veteran 
testified that at the examination of her legs, "Dr. B" stated 
that a bony lesion in her left knee was secondary to her service-
connected foot disorder.  The Board finds based on the context of 
the Veteran's statements that the name "Dr. B" in the 
transcript was meant to refer to "Dr. B", the physician who 
examined the Veteran in January 2008.  This record is not 
outstanding as it is in the claims file.  Moreover, the Veteran's 
statement was based entirely on what the VA examiner reportedly 
told her regarding the bony lesion.  This statement is 
contradicted by the examination report itself, which is negative 
for such a finding and instead shows that the Veteran's symptoms 
were likely due to restless leg syndrome or periodic limb 
movement disorder.  Significantly, the Veteran did not raise the 
issue of secondary service connection in any broader sense and 
thus there was no need to suggest evidence which would support a 
claim for secondary service connection.  Accordingly, as the 
Veteran's statement was predicated exclusively on evidence 
already of record, albeit erroneously as it is in fact 
contradicted by the very evidence it relies on, there was no need 
to suggest additional evidence to support this theory of the 
claim.  Further, based on the foregoing, the Board finds that a 
remand would not be appropriate to suggest evidence in support of 
this theory.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
such, the Board concludes that any deficiencies in the Board 
hearing constituted harmless error.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 115-116. 

II. Service Connection

The Veteran claims entitlement to service connection for 
disabilities of the bilateral legs and a skin disorder.  In this 
regard, the Board notes that apart from the Veteran's period of 
active service from April 1988 to September 1988, the Veteran has 
had reserve service with periods of active duty for training 
(ACDUTRA) and inactive duty for training (ACDUTRA) from September 
1988 to April 1996.  Active service is a prerequisite to service 
connection, and has been defined to mean "active military, naval, 
or air service." 38 U.S.C.A. § 101(2), (24) (West 2002); 38 
C.F.R. § 3.6(a) (2010).  The term "active military, naval, or air 
service" includes: (1) active duty; (2) any period of ACDUTRA 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; and 
(3) any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty.  Id.

Under these provisions, the Veterans Army National Guard service 
after September 1988 was not active duty in the regular armed 
forces.  See 38 C.F.R. § 3.6(a).  However, active or inactive 
duty for training periods may be considered active service if 
"veteran" status is first established for these periods.  Id.  

In order for the Veteran to achieve "veteran" status and be 
eligible for service connection for disabilities claimed during 
her Army National Guard service after September 1988, the record 
must establish that she was disabled during active duty for 
training due to a disease or injury incurred or aggravated in the 
line of duty or that she was disabled from an injury incurred or 
aggravated during inactive duty training.  See Mercado- Martinez 
v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  Additionally, because the Veteran must establish 
"veteran" status based on disability incurred or aggravated in 
ACDUTRA or INACDUTRA for her period of reserve service from 
September 1988 to 1996, the presumption of service connection for 
certain diseases is not available until such "veteran" status 
has been established.  See Biggins, 1 Vet. App. at 478. 

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With regard to the Veteran's period of active duty, where a 
veteran served continuously for 90 days or more during a period 
of war, or during peacetime service after December 31, 1946, 
service connection for arthritis may also be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there 
must be competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the current disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A.  Disability of the Bilateral Legs

The Veteran claims entitlement to service connection for 
arthritis of the legs.  For the reasons that follow, the Board 
finds that service connection is not warranted. 

Under the first Shedden element, there must be evidence of a 
current disability.  The January 2008 VA examination report 
reflects that X-rays of the Veteran's knees were unremarkable 
with the exception of a bony exostosis of the left fibula.  The 
Veteran denied that she had ever been diagnosed with arthritis of 
the legs.  The examiner found that the Veteran did not have 
arthritis and that her complaints of nonspecific, diffuse leg 
pain were more consistent with restless leg syndrome or periodic 
limb movement disorder.  The Board notes that there are no post-
service treatment records documenting diagnoses, treatment, or 
complaints with respect to the Veteran's legs.  Thus, the Board 
finds that the Veteran does not have arthritis of the legs.  
However, as the examiner did find that the Veteran had a bony 
exostosis in the left fibula as well as possible restless leg 
syndrome or periodic limb movement disorder, the Board finds that 
the requirement for a current disability has been met.  See id.; 
see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski 
v. Shinseki, 23 Vet. App. 79 (2009). 

Under the second Shedden element, there must be competent 
evidence of incurrence or aggravation of an injury or disease in 
service.  The Board notes that where a veteran is seeking service 
connection for any disability, due consideration shall be given 
to the places, types, and circumstances of such veteran's service 
as shown by the veteran's service record, the official history of 
each organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  

In her September 2007 claim, the Veteran argued that her 
disability of the legs was first treated in May 1988 at the 
"Mowethy Health Clinic" in Fort Jackson, South Carolina.  A May 
1988 service treatment record reflects that the Veteran was seen 
at the McWethy Health Clinic in Fort Jackson, South Carolina 
where she reported a five-day history of pain in the upper legs.  
The Board finds that given the similarity in names and dates, the 
Veteran was alluding to this incident in her September 2007 
claim.  The May 1988 service treatment record reflects that the 
Veteran's pain was due to indirect trauma.  The Veteran was 
diagnosed with a muscle strain and put on physical profile for 
three days.  Thereafter, the Veteran's service treatment records 
are negative for any mention of the Veteran's legs.  An April 
1992 periodic examination reflects that the Veteran's legs were 
found to be normal at that time.  In the accompanying report of 
medical history, the Veteran did indicate that she had a history 
of cramps in her legs.  A physician's notation reflects that the 
Veteran's cramps were experienced soon after using a home 
treadmill and occurred more often in the left leg than the right 
leg.  There is no indication in the examination report and the 
Veteran has not stated that she had problems with her legs in 
service after the May 1988 incident.  

Based on the May 1988 service treatment record showing treatment 
for a muscle strain, the Board finds that the second Shedden 
element has been met.  However, although the evidence shows that 
the Veteran reported leg pain in service, there is no evidence of 
a chronic disability of the legs during service as the Veteran 
had only the one isolated complaint and no underlying pathology 
was diagnosed at the time.  See 38 C.F.R. § 3.303(b).  In this 
regard, the April 1992 report of medical history reflects that 
the Veteran's leg cramps did not occur in service but rather 
after using a treadmill at home.  It does not relate the 
Veteran's leg cramps to the May 1988 report of leg pain.  Thus, 
in the absence of a chronic disability of the legs in service, 
service connection cannot be granted without evidence of a 
continuity of symptomatology or other probative evidence linking 
the Veteran's current disability of the legs to service.  See id. 

Under the third Shedden element, the evidence must show a nexus 
between the Veteran's current disability of the legs and her 
period of service.  In this regard, service connection may be 
established if all of the evidence of record, including evidence 
of a continuity of symptomatology, shows that the Veteran's 
disability was incurred in or aggravated by active service.  See 
38 C.F.R. § 3.303(b)(d).  The Board notes that because the 
Veteran reported leg pain in May 1988, during her period of 
active duty, the normal provisions governing service connection 
apply.  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).   

Although the September 2007 VCAA letter asked the Veteran to 
submit or identify relevant medical evidence regarding her 
disability of the bilateral legs, no such evidence has been 
associated with the claims file apart from the January 2008 
examination report.  In this regard, as discussed above, VA has 
been unsuccessful in obtaining private treatment records from a 
doctor who treated the Veteran for a sprain, and the Veteran is 
aware of this fact.  

September 2007 declarations from the Veteran's mother and aunt 
state that they had observed the Veteran with arthritis and that 
the Veteran had decreasing physical abilities due to injuries 
sustained during service as well as chronic pain and lost 
mobility.  While the Veteran's mother and aunt are competent to 
report what they have observed, such as the Veteran's decreasing 
physical abilities, they have not been shown to have the medical 
training or experience to diagnose the Veteran with arthritis, as 
this is a determination that is medical in nature and therefore 
requires competent medical evidence.  See Jandreau v. Nicholson, 
492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  
Indeed, the Veteran's mother and aunt did not specify where the 
arthritis was located and the January 2008 VA examination report, 
which included an X-ray study, shows that the Veteran does not 
have arthritis of the legs.  Thus, the Board finds that these 
statements do not establish that the Veteran had arthritis of the 
legs.  Id.  Moreover, these statements are not specific enough to 
enable the Board to determine whether the Veteran had continuous 
leg pain ever since her period of active service as they make no 
mention of the Veteran's legs.  Thus, the Board cannot accord 
them any weight as evidence of a continuity of symptomatology 
with respect to the Veteran's legs. 

At the January 2008 VA examination, the Veteran stated that her 
leg pain had been present for ten years, or since 1998.  She 
described daily bilateral leg pain which was present in the 
thighs, knees, and calves.  She stated that her leg discomfort 
woke her up at night.  She denied any localized joint pain.  
After examining the Veteran and reviewing X-ray studies, the 
examiner concluded that the Veteran had diffuse lower extremity 
pain which was typical of restless leg syndrome or periodic limb 
movement disorder.  The examiner found that the Veteran did not 
have arthritis.  The January 2008 VA X-ray study performed in 
connection with this examination reflects that the Veteran did 
not have degenerative joint disease involving either knee, but 
did have a bony lesion at the proximal aspect of the left fibula 
probably representing an exostosis or posttraumatic change.  This 
was found to be a minor abnormality. 

At the April 2010 Board hearing, the Veteran stated that at the 
January 2008 VA examination, the VA examiner informed her that 
the bony lesion in her left knee was caused by the shifting of 
her feet from being in an arch to becoming flat.  She stated that 
the examiner told her that the bony lesion would have to be 
surgically removed in order to relieve the pain.  Unfortunately, 
the Board cannot rely on these statements as credible evidence of 
a relationship between the Veteran's foot disorder and the spur 
in her left knee as they are directly contradicted by the January 
2008 VA examination report.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) (holding that when determining whether lay 
evidence is satisfactory, the Board may properly consider, among 
other things, its consistency with other evidence submitted on 
behalf of the Veteran).  In this regard, the examination report 
is negative for a finding that the Veteran's foot disorder caused 
the spur in her left knee.  Moreover, contrary to the Veteran's 
statement, the examiner found that the Veteran's leg pain was 
caused by possible restless leg syndrome or periodic limb 
movement disorder and did not attribute it to the bony spur, 
noting that the Veteran's pain was diffuse and not localized in 
any joint.  Accordingly, the Board finds that the Veteran's 
statements are not reliable and are outweighed by the January 
2008 VA examination report.  See id.  

The Veteran also stated at the April 2010 Board hearing that her 
leg pain began in 1988 and continued thereafter up to the present 
time.  Preliminarily, the Board notes that the fact that the 
Veteran indicated in the April 1992 report of medical history 
that she experienced leg cramps after using a home treadmill 
which were worse on the left than the right supports a finding 
that her leg pain has been present, at least intermittently, 
since 1992, if not before.  In this regard, the Veteran stated at 
the April 1992 periodic service examination that her leg pain was 
worse in the left leg than the right leg, which is consistent 
with what she reported at the January 2008 VA examination and at 
the April 2010 Board hearing.  However, the Board finds that this 
evidence is not sufficient to show a continuity of symptomatology 
since the May 1988 report of leg pain.  The April 1992 report of 
medical history does not reflect that the Veteran had continuous 
pain or intermittent periods of pain in her legs since her period 
of active service.  Rather, it reflects that the Veteran 
experienced leg cramps after using a home treadmill.  No 
connection is made in this record between the Veteran's leg 
cramps and the one-time complaint of leg pain in May 1988.  As 
noted above, there is no evidence suggesting that the Veteran had 
any complaints of leg pain in service after May 1988, to include 
any period of ACDUTRA or INACDUTRA during her reserve service.  
Thus, the Board finds that although the Veteran may have had leg 
cramps since 1992, notwithstanding her statement at the January 
2008 VA examination that her leg pain had only been present for 
ten years, there is no indication that it was related to the May 
1988 complaint of leg pain or otherwise related to service. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's current bilateral leg pain, tentatively attributed 
to restless leg syndrome or periodic limb movement disorder by 
the January 2008 VA examiner, and the Veteran's period of 
service.  In this regard, the Board has considered the Veteran's 
argument that her bilateral leg pain, which the Veteran has 
characterized as arthritis, is related to her complaint of leg 
pain in May 1988.  The Veteran is competent to testify as to 
matters within his observation and personal knowledge, such as 
her symptoms, medical history, and the diagnoses of certain 
conditions that are simple and apparent enough to be readily 
identified based on lay observation alone such as a broken arm or 
the presence of varicose veins.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F. 3d at 1376-77; 
Barr, 21 Vet. App. at 309; Washington, 19 Vet. App. at 368; 
Layno, 6 Vet. App. at 469-71.  However, unlike the Veteran's 
symptoms and medical history, whether the Veteran has arthritis 
or whether there is a relationship between the Veteran's current 
bilateral leg problems and the May 1988 in-service muscle strain 
is a determination that is medical in nature because it cannot be 
made based on lay observation alone.  See, e.g., Barr, 21 Vet. 
App. at 309; Savage v. Gober, 10 Vet. App. 488, 494 (1997) 
(finding that appellant was not competent to provide a medical 
opinion relating his present arthritis to a fall in service).  A 
determination that is medical in nature must be made by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions in order for 
such a determination to be considered competent medical evidence 
and therefore have probative value.  See 38 C.F.R. 3.159(a)(1); 
see also Layno, 6 Vet. App. at 469-70; Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the Veteran has not been 
shown to have such medical expertise, her lay opinion as to 
whether she has arthritis or whether there is a relationship 
between her leg problems and the in-service complaint of leg pain 
is not competent medical evidence and therefore is not probative 
with respect to these issues.  See id. 
 
The Board finds that there is no competent medical evidence of 
record linking the Veteran's current leg problems to her period 
of service.  As discussed above, there is no indication that the 
Veteran's complaint of bilateral upper leg pain in May 1988 
continued to be a problem after this time.  In this regard, 
service treatment records in June 1988 documenting repeated 
complaints of arch pain are negative for diagnoses or complaints 
regarding leg problems.  The Board finds that if the Veteran had 
continued to have leg pain, she naturally would have reported it 
at those times when she had other orthopedic complaints.  
Moreover, the April 1992 periodic service examination is negative 
for any clinical findings with respect to the Veteran's legs and 
rather indicates that her legs were found to be normal.  The 
Board has also considered the April 1992 report of medical 
history indicating that the Veteran had leg cramps after using a 
home treadmill.  These leg cramps seem to be similar to the 
Veteran's current leg problems to the extent that the Veteran 
both then and now experienced worse pain in her left leg than her 
right leg.  However, there is no evidence showing that these 
cramps were a continuation of or otherwise related to the leg 
pain reported by the Veteran in May 1988.  As a period of about 
four years had passed between May 1988 and April 1992 without any 
mention of leg pain, the Board finds that no relationship has 
been shown between the Veteran's reported leg cramps in April 
1992 and her leg pain in May 1988.  Moreover, as discussed above, 
by the Veteran's own report, the leg cramps occurred when she 
used a treadmill at home and did not occur during service.  Thus, 
even assuming that the Veteran's current leg complaints are 
related to the leg cramps reported by the Veteran in April 1992, 
there is no indication that they are related to the leg pain 
reported in May 1988 or otherwise related to an in-service 
disease, injury, or event. 

Accordingly, because there is no evidence of a chronic disability 
of the legs in service or any credible or competent post-service 
medical evidence establishing a continuity of symptomatology 
pertaining to the Veteran's legs from May 1988 to the present 
time or otherwise showing a relationship between the Veteran's 
current bilateral leg problems and her period of active service 
or any period of ACDUTRA, or INACDUTRA, the Board finds that the 
preponderance of the evidence is against a relationship to 
service.  See 38 C.F.R. § 3.303(b)(d); Shedden, 381 F.3d at 1166-
67.  Therefore, service connection cannot be granted on a direct 
basis.

The Board has also considered whether service connection can be 
granted for the Veteran's bilateral leg problems as secondary to 
her service-connected bilateral planovalgus with plantar 
fasciitis.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  In this regard, the Board finds that the Veteran will not 
be prejudiced by the Board's preceding to address the issue of 
entitlement to service connection on a secondary basis even 
though this aspect of the claim was not initially addressed by 
the RO.  See Jarrell v. Nicholson 20 Vet. App. 326 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Veteran's 
statements at the April 2010 Board hearing that she was told by 
the VA examiner that the flattening of the arches in her feet 
caused the bone spur in her left knee clearly show that the 
Veteran is aware of what is required to support a claim for 
service connection on a secondary basis.  See Bernard, 4 Vet. 
App. at 393; VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992) 
(holding that if the appellant has raised an argument or asserted 
the applicability of a law or analysis, it is unlikely that the 
appellant could be prejudiced if the Board proceeds to decision 
on the matter raised unless it required additional factual 
development).  Moreover, the Veteran's argument is exclusively 
based on her statement that the VA physician who examined the 
Veteran in January 2008 informed her that her bilateral foot 
disorder had caused the bony spur in her left knee.  As discussed 
above, the Board cannot rely on this statement as credible 
evidence as it is directly contradicted by the January 2008 VA 
examination report which made no such finding.  Rather, it 
attributed the Veteran's pain to restless leg syndrome or 
periodic movement disorder and indicated that the bony spur in 
the left knee was minor abnormality.  The Veteran has not made 
any other arguments with respect to service connection on a 
secondary basis and there is no other evidence of record 
suggesting that the Veteran's service-connected foot disorder 
caused or aggravated her bilateral leg problems.  Thus, the Board 
finds that it may proceed to decide the issue of secondary 
service connection without prejudice to the Veteran's claim as 
there is no indication that the outcome would be any different if 
it were remanded for initial consideration by the agency of 
original jurisdiction.  See Mayfield, 19 Vet. App. at 115-16.  
Therefore, there is no indication that the essential fairness of 
the adjudication would be compromised.  See id.

Service connection may be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  

The Board finds that service connection is not warranted on a 
secondary basis.  There is no competent medical evidence of 
record suggesting that the Veteran's bilateral foot disorder 
caused or aggravated the bony legion on the left knee or the 
Veteran's restless leg syndrome or periodic movement disorder.  
As discussed in more detail above, contrary to the Veteran's 
statement, the January 2008 VA examination report does not 
indicate that the bony legion on the Veteran's left knee was 
caused or aggravated by her fallen arches.  Thus, the Board does 
not find this statement to be credible.  See Caluza, 7 Vet. App. 
at 511.  Moreover, the Veteran herself, as a lay person, does not 
have the medical training or experience to render a competent 
medical opinion as to whether there is a relationship between her 
leg problems and her service-connected foot disorder.  See Barr, 
21 Vet. App. at 309; Layno, 6 Vet. App. at 469-70; Espiritu, 2 
Vet. App. at 494-95.  Thus, the Veteran's opinion regarding such 
a relationship cannot be given any weight.  See id.  As there is 
no competent evidence in the claims file suggesting such a 
relationship, and as the January 2008 VA examination attributes 
the Veteran's complaints to restless leg syndrome or periodic 
movement disorder rather than to the Veteran's bilateral foot 
disorder, the Board finds that the preponderance of the evidence 
is against a finding that service connection is warranted on a 
secondary basis.  See 38 C.F.R. § 3.310.

As the Board finds that the Veteran does not have arthritis, it 
will not consider whether service connection is warranted for 
arthritis which develops within one year of service separation.  
See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a disability of the bilateral legs must be denied.  See 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B.  Skin Disorder 

The Veteran claims entitlement to service connection for a skin 
disorder.  For the reasons that follow, the Board finds that 
service connection is not warranted. 

Under the first Shedden element, there must be evidence of a 
current disability.  The Veteran's private treatment records from 
2006 to 2008 reflect diagnoses of acne.  The Veteran has not 
stated and evidence of record does not reflect that another skin 
disorder has been diagnosed during the pendency of this claim.  
Thus, the Board finds that the Veteran has a current diagnosis of 
acne but no other skin disorder.

Under the second Shedden element, there must be competent 
evidence of incurrence or aggravation of an injury or disease in 
service.  In this regard, service treatment records during the 
Veteran's period of active service from April 1988 to September 
1988 are negative for diagnoses, treatment, or complaints 
pertaining to the Veteran's skin.  A June 1989 service treatment 
record reflects that the Veteran had a mild case of poison ivy 
described as papulovesicular lesions on the Veteran's arms.  The 
Veteran also had complaints of stomach aches and diarrhea at this 
time but it is not clear whether they were related to the poison 
ivy rash.  This treatment record is dated during a period of 
ACDUTRA from June 17, 1989 to July 2, 1989.  There are no other 
service treatment records mentioning problems with the Veteran's 
skin.  An April 1992 periodic examination reflects that the 
Veteran's skin was found to be normal at this time.  The Veteran 
did not report a skin disorder in the April 1992 report of 
medical history and denied having any skin diseases.  At the 
April 2010 Board hearing, the Veteran stated that she would have 
poison ivy rashes every time she went out into the field during 
service and would be given shots for it.  However, only the June 
1989 service treatment record reflects treatment for poison ivy.  
Based on the foregoing, the Board finds that while the Veteran 
may have had one or more manifestations of a poison ivy rash 
during a period of ACDUTRA, there is no evidence of record 
suggesting that she had acne at this time.

Under the third Shedden element, there must be competent evidence 
showing a relationship between the Veteran's acne and her period 
of service.  In this regard, an October 2008 letter from a 
private physician reflects that the Veteran had been treated 
since 2004 for "chronic skin problems/acne."  

A May 2004 private treatment record reflects that the Veteran had 
a rash and was breaking out around her face.  The rash was not 
diagnosed. 

Private treatment records from 2006 to 2008 show diagnoses and 
treatment for acne but do not reflect any other skin disorder.  

September 2007 statements from the Veteran's mother and aunt 
reflect that she suffered from a chronic service-connected skin 
disorder.  However, while the Veteran's mother and aunt are 
competent to describe the history of the Veteran's symptoms, they 
do not have the training or expertise to make a competent medical 
determination as to whether the Veteran's acne is related to 
service.  See Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 
469-70; Espiritu, 2 Vet. App. at 494-95.  Because the Veteran's 
mother and aunt did not provide a history of the Veteran's 
symptoms or explain their rational for finding that the Veteran 
had a skin disorder related to service, the Board can give only 
very little weight to these statements.

At the April 2010 Board hearing, the Veteran testified that her 
doctor stated that the Veteran's acne could be related to 
service.  The Veteran stated that she related to her doctor that 
the first time she ever had a skin condition was during service 
when she had the same type of pus legions on her face that she 
has currently.  The Veteran stated that this was diagnosed as 
poison ivy at the time.  Unfortunately, the Board cannot rely on 
these statements as credible evidence of a connection between the 
Veteran's acne and her period of service.  The service treatment 
records do not reflect a diagnosis of acne.  Rather, they only 
show a one-time diagnosis of a poison ivy rash in June 1989.  See 
Caluza, 7 Vet. App. at 511.  The Veteran herself, as a lay 
person, does not have the medical training or expertise to 
determine whether the rash which manifested during service was a 
manifestation of the same skin disorder that she has currently.  
See Barr, 21 Vet. App. at 309; See Jandreau, 492 F. 3d at 1376-
77.  Indeed, the fact that the Veteran's rash during her period 
of ACDUTRA was diagnosed as poison ivy while her current skin 
disorder has been diagnosed as acne weighs against the Veteran's 
statement. 

Moreover, there are no statements of record by the Veteran's 
doctor relating the Veteran's acne to service.  The Veteran's 
reference to such a statement cannot serve as competent medical 
evidence itself without supporting documentation.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection 
between what a physician said and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, is 
too attenuated and inherently unreliable to constitute medical 
evidence).  Even assuming that the doctor did make such a 
statement, the doctor provided no rationale for this finding and 
did not account for the fact that the Veteran's service treatment 
records are devoid of diagnoses of acne and only show treatment 
on one occasion for poison ivy.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (holding that a medical opinion 
without any supporting rationale is not entitled to any weight).  
Thus, the Veteran's statements can be given only little weight.  
See id.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's acne and her period of ACUDTRA.  There is no 
competent evidence showing that the Veteran had acne in service 
and no competent or credible evidence showing that the Veteran 
had a chronic skin disorder related to acne either during 
service, to include periods of ACDUTRA, or until 2004.  Thus, 
there is no competent evidence showing a link between the 
Veteran's acne, first treated in 2004, and the one-time diagnosis 
of a poison ivy rash in June 1989, about fifteen years earlier.  
Even assuming that the Veteran did have recurring poison ivy 
rashes during periods of ACDUTRA, there is no competent or 
credible evidence showing that this is the same disorder as the 
acne that was treated years later.  While the May 2004 private 
treatment record reflects that the Veteran had a rash of unknown 
etiology, there is no indication that this was a skin disorder 
separate from the Veteran's acne or, if so, that it was related 
to the poison ivy rash in service.  The Veteran did not report a 
long-standing history of skin problems at this time and the 
physician did not relate the rash to service.  Thus, the Board 
finds that the preponderance of the evidence weighs against a 
relationship between the Veteran's acne and her period of 
service, to include any period of ACDUTRA.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a skin disorder must be denied.  See 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 55. 

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2010).

The Board notes that the Court has distinguished a new claim for 
an increased rating of a service-connected disability from a case 
where the veteran expresses dissatisfaction with an initial 
rating of a disability that has just been service- connected.  
See Fenderson v. West, 12 Vet. App 119, 126 (1999).  In the 
latter case, VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim, a practice known as a "staged rating."  Id.  

A.  Bilateral Foot Disorder

The Veteran claims entitlement to an initial rating in excess of 
10 percent for her bilateral planovalgus with plantar fasciitis 
(hereafter foot disorder).  For the following reasons, the Board 
finds that a higher rating is not warranted.

The Veteran's bilateral pes planus is rated under Diagnostic Code 
(DC) 5276 for acquired flatfoot.  Under DC 5276, a 10 percent 
disability evaluation is assigned for moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of the 
feet.  A 20 percent evaluation is assigned for severe unilateral 
involvement, and a 30 percent disability evaluation is assigned 
for severe bilateral involvement, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
and characteristic callosities.  A 50 percent rating is 
assignable for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
achilles on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, DC 5276.

The Board observes that words such as "moderate," "severe," and 
"pronounced," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and just." 
38 C.F.R. § 4.6.

The only post-service medical evidence pertaining to the 
Veteran's bilateral foot disorder is the January 2008 VA 
examination report.  At the examination, the Veteran reported 
pain in her arches which was worse on the left side than the 
right side.  She did not miss work due to her foot disorder and 
did not take any medication for it.  On examination, the Veteran 
had planovalgus flat feet with no arches.  She was two degrees 
off the weightbearing line bilaterally.  She was able to walk 
with a normal gait including heel and toe and do a full squat.  
Her skin was intact and she had no calluses.  She was mildly 
tender under the mid arch of both feet.  Her range of motion was 
found to be normal with 10 degrees dorsiflexion, 30 degrees 
plantar flexion, 10 degrees inversion, and 5 degrees eversion.  
An X-ray study of the Veteran's feet showed degenerative changes 
on the left in the navicular and on the right to a greater degree 
in the navicular with a large spur coming up dorsally over the 
talonavicular joint.  Otherwise, the X-rays showed normal bony 
architecture without disease, deformity, or sign of injury.  It 
was also noted that there was a small spur on the anteroinferior 
aspect of the os calcis on the right but not on the left.  Both 
feet had small spurs posteriorly on the os calcis.  The examiner 
diagnosed the Veteran with bilateral planovalgus flat feet with 
plantar fasciitis and mild degenerative joint disease of the 
midfoot.  The examiner noted that the Veteran complained of pain 
but not fatigability.  She did not have painful motion, 
instability, weakness, or edema.  The Veteran did not have pain 
on manipulation of the feet.  The examiner found that she did not 
have functional limitations with respect to standing or walking 
and that the disability did not affect the Veteran's occupation.  

At the April 2010 Board hearing the Veteran stated that she had 
pain in her feet but that the worst pain was in her left leg.  As 
discussed above, service connection for a left leg disability has 
not been established.  The Veteran stated that about twice a week 
when she woke up in the morning she had to move a cold bottle or 
an object with a similar shape over her soles to relieve the 
pain.  When asked whether she had spasms in her feet, the Veteran 
replied that she had them in her legs but did not state that she 
had them in her feet.  The Veteran also stated that she took 
over-the-counter pain medication for her feet.  She further 
testified that she had swelling of the feet about once a week to 
once a month, and calluses on her soles and her toes.  She stated 
that they caused pain when trying to adjust her shoes.  The 
Veteran also stated that in her job as a security officer she had 
to switch to a different area where she could sit more often 
because of problems in her legs.  Although the representative 
attributed the Veteran's switching areas in her job to the pain 
in her feet, the Veteran consistently attributed it to her legs.  
The Veteran stated that during a flare-up she was only able to 
walk from her car to her front door and then had to lie down in 
bed.  She stated that this occurred a couple of times a week.  
The Veteran described the pain level in her feet as an 8 out of 
10.  

In carefully reviewing the evidence of record, the Board finds 
that the Veteran's bilateral foot disorder does not meet the 
criteria for a 20 percent rating or higher and more closely 
approximates the criteria for the currently assigned 10 percent 
rating.  In this regard, the January 2008 VA examination does not 
reflect that the Veteran had marked deformity of the feet and 
explicitly states that the Veteran did not have calluses or pain 
on manipulation and use.  The January 2008 VA examination report 
also does not reflect that the Veteran had marked pronation, 
extreme tenderness of the plantar surfaces, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  Rather, the examiner found that the Veteran's flat 
foot disorder was mild in nature.  Thus, the Veteran did not meet 
the criteria for a rating in excess of 10 percent at that time.  
See 38 C.F.R. § 4.71a, DC 5276.  

The Board has considered whether the Veteran's testimony at the 
April 2010 Board hearing establishes an increase in severity of 
the Veteran's foot disorder sufficient to warrant a higher 
rating.  However, the Veteran has not stated that her bilateral 
foot disorder had worsened in severity since the January 2008 VA 
examination and did not indicate that the appearance of her feet 
had changed so as to suggest that there might be objective 
evidence of a marked deformity.  Moreover, although the Veteran 
stated that she experienced pain in her feet on waking up, she 
did not describe accentuated pain on manipulation and use of the 
feet.  Rather, she consistently attributed her pain and 
functional limitations to pain in her legs which, as discussed 
above, is not service connected.  Likewise, although the 
Veteran's representative stated that the Veteran had spasms in 
her feet, in response to questioning the Veteran stated that the 
spasms were in her legs.  Finally, while the Veteran stated that 
she had occasional swelling of the feet, there is no indication 
that she had swelling on use.  The Board also finds it 
significant that the Veteran has not stated and there is no 
evidence showing that she ever sought treatment for her bilateral 
foot disorder during the pendency of this claim.  Absent evidence 
of marked pronation or abduction, the Board finds that the 
criteria for a higher rating have not been met at any point since 
the Veteran submitted her claim for service connection.  Rather, 
the Board finds that the Veteran's bilateral foot disorder more 
closely approximates the criteria for a 10 percent rating, which 
is assigned for moderate flat feet with pain on manipulation and 
use, among other manifestations.  See id.  

The Board notes that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

Here, there is no evidence that the Veteran has any functional 
loss not already compensated for in the assignment of a 10 
percent rating under DC 5276.  In this regard, the January 2008 
VA examiner did not find that the Veteran had any functional 
limitations due to her bilateral foot disorder.  Although the 
Veteran described difficulty walking during flare-ups at the 
April 2010 Board hearing, she consistently stated that her 
difficulty walking was due to leg pain rather than foot pain.  
The Board also notes that a 10 percent rating under DC 5276 
accounts for pain on manipulation and use of the feet.  Thus, the 
Board finds that a higher rating under DeLuca is not warranted. 

The Board has considered whether any other diagnostic code might 
be appropriate to evaluate the Veteran's bilateral foot disorder.  
However, there is no evidence showing that the Veteran has weak 
foot, claw foot (pes cavus), Morton's disease, hallux valgus, 
hallux rigidus, hammer toe, malunion or nonunion of the tarsal or 
metatarsal bones, or any other foot injury.  Thus, a higher or 
separate rating is not warranted under Diagnostic Codes 5277, 
5278, 5279, 5280, 5281, 5282, 5283, or 5284.  See 38 C.F.R. 
§ 4.71a. 

The record contains no evidence demonstrating the Veteran is 
entitled to a rating in excess of 10 percent at any point since 
her initial claim for service connection, as discussed in more 
detail above.  See Fenderson, 12 Vet. App at 126.  Therefore, 
staged ratings are not appropriate.  See id. 

The Board has also considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2010).  Because the ratings provided under the VA 
Schedule for Rating Disabilities are averages, it follows that an 
assigned rating may not completely account for each individual 
veteran's circumstances, but nevertheless would still be adequate 
to address the average impairment in earning capacity caused by 
the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008). 
However, in exceptional situations where the rating is 
inadequate, it may be appropriate to refer the case for 
extraschedular consideration.  Id.  The governing norm in these 
exceptional cases is a finding that the disability at issue 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, as a threshold factor, there must be a finding 
that the evidence of record presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Id.  In this 
regard, the Board must compare the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  See id.  If the rating criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, in which case the assigned schedular evaluation is 
adequate and no referral is required.  Id.  Second, if the 
schedular criteria are found to be inadequate to evaluate the 
claimant's disability, the Board must determine whether the 
exceptional disability exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id.  If so, then under the third step of the 
inquiry the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination of whether the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is 
not warranted.  As shown above, the Veteran's reported symptoms 
are those contemplated by the rating criteria.  There are no 
symptoms left uncompensated or unaccounted for by the assignment 
of a schedular rating.  The Veteran has not submitted evidence 
indicating that her bilateral foot disorder presents an 
exceptional or unusual disability picture.  The Board 
acknowledges the Veteran's statement at the April 2010 Board 
hearing that she had to switch positions in her job as a security 
officer to one that involved more sitting.  However, the Veteran 
seemed to attribute this change to her leg problems, which are 
not service connected, rather than her bilateral foot disorder.  
Moreover, that the Veteran's foot disorder might limit her 
ability to work in certain capacities, such as jobs involving 
prolonged standing or walking, is contemplated by the rating 
criteria, which is designed to compensate for the average 
impairment of earning capacity due to a particular disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  The fact that 
circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound in 
that veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  Id.  Rather, the impairment must 
be one that is so unusual as to be unanticipated by the rating 
criteria.  See id.  There is no evidence showing marked 
interference with employment or frequent periods of 
hospitalization or other unusual circumstances sufficient to 
warrant extraschedular consideration.  Consequently, the Board 
finds that the available schedular evaluations are adequate to 
rate this disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to a 
rating in excess of 10 percent for a bilateral planovalgus with 
plantar fasciitis is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

B. Allergic Rhinitis with Recurrent Sinusitis 

The Veteran's allergic rhinitis with recurrent sinusitis is 
currently rated as noncompensable under DC 6522.  See 38 C.F.R. 
§ 4.97.  Under DC 6522, allergic rhinitis with polyps is rated as 
30 percent disabling.  Id.  Allergic rhinitis without polyps, but 
with greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, is rated as 10 
percent disabling.  Id.  

The Board finds that the medical evidence of record is negative 
for polyps or greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  In 
this regard, an October 2005 private treatment record reflects 
that the Veteran reported a sore throat and sinus drainage but is 
negative for evidence of nasal obstruction.  

A February 2006 private treatment record reflects that the 
Veteran had some upper respiratory congestion as well as coughing 
and wheezing.  The Veteran was diagnosed with an upper 
respiratory infection, for which she was prescribed antibiotics.  
There is no mention of nasal obstruction.

A November 2006 private treatment record reflects that the 
Veteran had a sore throat, nasal stuffiness, and sinus drainage.  
While the treating physician found that the Veteran had nasal 
stuffiness and circled this symptom on the form used, the 
physician did not find that the Veteran had rhinitis, sinusitis, 
or sinus pressure, despite the fact that these symptoms were also 
listed on the form.  The Veteran was diagnosed with a viral 
syndrome.  There is no evidence of nasal obstruction in this 
record. 

An October 2008 statement from the Veteran's treating physician 
reflects that the Veteran had been treated since 2005 for chronic 
sinus problems and allergies that occurred "on and off." 

The January 2008 VA examination report reflects that the Veteran 
reported intermittent nasal stuffiness, clear rhinorrhea, 
postnasal drainage, sinus pressure, and sinus headaches occurring 
every other day.  She stated that these symptoms usually 
responded within one day to over-the-counter medication.  The 
Veteran also reported sinusitis episodes occurring twice annually 
on average with similar symptoms but with yellow crustiness.  
These episodes usually required antibiotics with resolution of 
symptoms over several weeks.  The Veteran had not undergone 
surgery or allergy testing.  She denied any nasal obstruction or 
incapacitating headaches.  The examiner noted that the Veteran's 
symptoms did not affect her work as a security officer.  An X-ray 
study of the Veteran's sinuses was unremarkable.  The Veteran was 
diagnosed with seasonal allergic rhinitis with recurrent 
sinusitis. 

At the April 2010 Board hearing, the Veteran stated that she 
suffered from migraine headaches and drainage.  She stated that 
generally she took over-the-counter medication to treat her 
symptoms unless they became more severe, in which case she was 
prescribed medication for a sinus infection.  The Veteran stated 
that she had sinus infections about once every two or three 
months.  She also stated that she had sinus drainage in her 
throat which caused laryngitis.  The Veteran further testified 
that she had problems with crusting in her nose from her sinus 
problems.  The Veteran testified that every day she had to go to 
bed due to the severity of her sinus condition because the 
medication that she took for it caused drowsiness.  However, the 
Veteran clarified that she took the medication at night in order 
to be able to sleep. 

In carefully reviewing the record, the Board finds that a 
compensable rating is not warranted under DC 6522.  The private 
treatment records, VA examination report, and the Veteran's 
statements do not reflect that the Veteran has had polyps or 
greater than 50 percent obstruction of the nasal passageway on 
both sides or complete obstruction on one side at any point 
during the pendency of this claim.  See 38 C.F.R. § 4.97.  Thus, 
a compensable rating under DC 6522 is not warranted as the 
Veteran's symptoms do not approximate the criteria for a 10 
percent or 30 percent rating.  See id.  

The Board has also considered whether a compensable rating may be 
assigned for the Veteran's recurrent sinusitis.  Diagnostic Codes 
6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal 
sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid 
sinusitis) are all rated under the General Rating Formula for 
Sinusitis (hereafter General Rating Formula).  Id.  Under the 
General Rating Formula: 

A noncompensable (no percent) rating is assigned for 
sinusitis that is detected by X-ray only.  

A 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting.

A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting.

A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries.

Id.  A Note to the General Rating Formula provides that an 
incapacitating episode of sinusitis means one that requires bed 
rest and treatment by a physician.  Id.

The Board finds that a compensable rating for the Veteran's 
recurrent sinusitis under the General Rating Formula cannot be 
assigned at any point during the pendency of this claim.  
Although the Veteran reported suffering from incapacitating and 
non-incapacitating episodes of sinusitis at the April 2010 Board 
hearing, the Veteran's private treatment records are negative for 
diagnoses of sinusitis.  Rather, they only reflect that the 
Veteran has been treated for nasal stuffiness and sinus drainage 
during colds.  As the November 2006 private treatment record 
shows, sinus problems and sinus drainage are not the equivalent 
of sinusitis.  Rather, although the Veteran reported sinus 
drainage in this record, the treating physician did not find that 
the Veteran had sinusitis.  Moreover, the January 2008 VA 
examination report reflects that an X-ray study revealed that the 
Veteran's sinuses were normal.  In the absence of X-ray evidence 
or other competent medical evidence of sinusitis, the Board 
cannot grant a compensable rating under the General Formula for 
sinusitis at any point during the pendency of this claim.  See 
id.

The Board has considered the Veteran's statements at the Board 
hearing.  However, the Veteran did not state that she has been 
diagnosed with sinusitis.  Moreover, the Veteran's statements 
regarding what a physician told her do not constitute reliable 
medical evidence.  See Robinette v. Brown, 8 Vet. App. at 77.  
Although the Veteran has been given an opportunity to submit or 
identify treatment records showing diagnoses or treatment for 
sinusitis, the private treatment records dated from 2001 to 2008 
are negative for diagnoses of sinusitis and only reflect the 
treatment for an upper respiratory infection and viral syndrome 
described above.  The fact that these records are negative for 
treatment for sinusitis despite the fact that the Veteran has 
reported almost daily episodes of sinus problems as well as 
several severe episodes a year requiring treatment with 
antibiotics leads the Board to doubt the reliability of the 
Veteran's statements.  See Caluza, 7 Vet. App. at 511.  
The Veteran herself, as a lay person, does not have the medical 
training or expertise to diagnose sinusitis as this is a 
determination that is medical in nature because it cannot be made 
based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-
77; Barr, 21 Vet. App. at 309; Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (holding that unlike varicose veins, 
rheumatic fever is not a condition capable of lay diagnosis); 
Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent 
to report difficulty breathing, but not to diagnose the condition 
as bronchial asthma).  Thus, the Veteran's statement that she has 
recurrent episodes of sinusitis cannot be given any weight and is 
outweighed by the medical evidence of record showing that while 
she has been treated for a viral syndrome and upper respiratory 
infection, she has never been diagnosed with sinusitis.  See 
Espiritu, 2 Vet. App. at 494-95; see also Caluza, 7 Vet. App. at 
511.  

The Board acknowledges that the January 2008 VA examination 
report reflects a diagnosis of recurrent sinusitis.  However, 
this diagnosis was clearly based on the Veteran's reported 
history given the fact that X-ray studies taken at the time 
showed that her sinuses were normal.  A bare transcription of lay 
history reported by the Veteran, unenhanced by additional comment 
by the transcriber, does not become competent medical evidence 
simply because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Rather, the value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  For 
the reasons discussed in the preceding paragraph, the Board does 
not find the Veteran's statements to constitute credible or 
competent evidence of recurrent episodes of sinusitis.  Thus, 
because the diagnosis of sinusitis in the January 2008 VA 
examination report appears to be based exclusively on the 
Veteran's statements, and there is no other competent medical 
evidence of record showing a diagnosis or treatment for 
sinusitis, the Board finds that the diagnosis of sinusitis in the 
January 2008 VA examination report is not reliable.  See Caluza, 
7 Vet. App. at 511.  

In sum, the Board finds that an initial compensable rating cannot 
be assigned under the General Rating Formula for sinusitis 
because there is no competent or credible evidence of diagnoses 
or treatment for sinusitis during the course of this claim.  

The record contains no evidence demonstrating the Veteran is 
entitled to an initial compensable rating for allergic rhinitis 
with recurrent sinusitis at any point since her initial claim for 
service connection, as discussed in more detail above.  See 
Fenderson, 12 Vet. App at 126.  Therefore, staged ratings are not 
appropriate.  See id. 

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2010).  Because the ratings provided under the VA Schedule for 
Rating Disabilities are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstances, but nevertheless would still be adequate to 
address the average impairment in earning capacity caused by the 
disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008). 
However, in exceptional situations where the rating is 
inadequate, it may be appropriate to refer the case for 
extraschedular consideration.  Id.  The governing norm in these 
exceptional cases is a finding that the disability at issue 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, as a threshold factor, there must be a finding 
that the evidence of record presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Id.  In this 
regard, the Board must compare the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  See id.  If the rating criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, in which case the assigned schedular evaluation is 
adequate and no referral is required.  Id.  Second, if the 
schedular criteria are found to be inadequate to evaluate the 
claimant's disability, the Board must determine whether the 
exceptional disability exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id.  If so, then under the third step of the 
inquiry the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination of whether the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is 
not warranted.  The Veteran's reported symptoms are those 
contemplated by the rating criteria, as discussed above.  There 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not submitted 
any evidence suggesting that her allergic rhinitis with recurrent 
sinusitis presents an unusual disability picture.  There is also 
no evidence indicating that the Veteran's sinusitis has affected 
her employment or resulted in hospitalization.  Consequently, the 
Board finds that the available schedular evaluations are adequate 
to rate this disability, and therefore referral for 
extraschedular consideration is not warranted.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to an 
initial compensable rating for allergic rhinitis with recurrent 
sinusitis is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a disability of the 
bilateral legs, claimed as arthritis is denied. 

Entitlement to service connection for a skin disorder is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for a bilateral planovalgus flat feet with plantar 
fasciitis is denied. 

Entitlement to an initial compensable rating for allergic 
rhinitis with recurrent sinusitis is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


